In this proceeding pursuant to article 78 of the Civil Practice Act, the court granted the petition and directed the respondent town board of the Town of North Hempstead to issue to petitioner a permit for installation of gasoline storage tanks on his real property. Thereafter appellants, who own an adjoining parcel of real property, made application to the court for leave to intervene and for certain *965alternative incidental relief. The appeal is from the order denying the said application. Order affirmed, without costs. No opinion. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.